Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 07/15/2022 has been entered.  Claims 24, 45-47 and 60 have been amended.  No claims have been added or cancelled.  Claims 24-28, 31, 33-35, 38-39, 41-42 and 45-60 are still pending in this application, with claim 24, 46 and 47 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-28, 31, 33-35, 39, 41-42, 45-55 and 57-60 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-28, 31, 39, 41-42, 46-52 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff et al. (US 2014/0112254; hereinafter Lindoff) in view of Kim et al. (US 2019/0150190; hereinafter Kim).
Regarding claim 24, Lindoff shows a method (Figures 9-10 shows a method performed in part by a UE.) in a terminal device, comprising: 
receiving a Random Access Channel (RACH) Occasion configuration from a network device (Figures 9-10; Par. 0170, 0173, 0209; noted UE receives RACH and ABS RACH parameters (also disclosed as first and second random access (RA) transmission configuration) from a network node.), 
the RACH Occasion configuration comprises a first time resource indication identifying at least a first set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a first random access procedure, a first frequency resource indication identifying at least a first set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to the first random access procedure, wherein the first random access procedure is a four-step random access procedure (Par. 0033, 0056; noted embodiments may be applied to random access configurations for contention based random access (CBRA).  For an efficient configuration (e.g. few configuration bits) of the association between SSBs and subsets of PRACH resources and/or preamble indices, it can be defined by specifying a few simple association rules and a few configuration parameters for contention-based random access (CBRA).), a second time resource indication identifying at least a second set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a second random access procedure, and a second frequency resource indication identifying at least a second set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to the second random access procedure (Figures 9-10; Par. 0170, 0173, 0209-0210; noted parameters and configurations may comprise time-frequency positions, RA preambles or signatures used typically coupled to the network node physical cell identity, and the first and second RAR window configurations.) wherein the second random access procedure is a two-step random access procedure (Par. 0056; noted embodiments may be applied to random access configurations for contention free random access (CFRA).) and wherein RACH occasions are frequency division multiplexed in at least one time instance (Par. 0046; noted for example if both PRACH resources for CBRA and separate PRACH resources for CFRA are configured in some time instances while only PRACH resources for CBRA or separate PRACH resources for CFRA are configured in other time instance. In some embodiments, the number of frequency multiplexed PRACH resources for CBRA is the same for each time instance in which PRACH resources for CBRA are configured in a cell.) and 
transmitting a RACH preamble according to the RACH Occasion configuration (Figures 9-10; Par. 0170, 0173, 0209-0211; noted selecting one of the first and second RA transmission configurations.  Transmitting a RA preamble in accordance with the selected RA transmission configuration. The RA preamble may be transmitted to the radio network node.).
Lindoff shows all of the elements including transmitting a RACH preamble, as discussed above.  Lindoff does not specifically show transmitting a RACH preamble separately from Physical Uplink Shared Channel (PUSCH) for the four-step random access procedure or transmitting the RACH preamble and the PUSCH according to the RACH Occasion configuration in a same message for the two- step random access procedure.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows transmitting a RACH preamble separately from Physical Uplink Shared Channel (PUSCH) for the four-step random access procedure (Par. 0055; noted the UE may transmit a preamble through a physical random access channel (PRACH) and receive a response message to the preamble through a PDCCH and a PDSCH. After performing the aforementioned procedures, the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a normal UL/DL transmission procedure.).
or transmitting the RACH preamble and the PUSCH according to the RACH Occasion configuration in a same message for the two- step random access procedure.
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 25, modified Lindoff shows wherein the second set of time resources are at least partly different from the first set of time resources in time domain (Lindoff: Figure 8b; noted time resources of RACH 801 and ABS RACH 804 are different), or 
the second set of frequency resources are at least partly different from the first set of frequency resources in frequency domain (Lindoff: Figure 8b; noted frequency resources of RACH 801 and ABS RACH 804 are different), or 
the second set of time resources are at least partly different from the first set of time resources in time domain and the second set of frequency resources are at least partly different from the first set of frequency resources in frequency domain (Lindoff: Figure 8b; noted time and frequency resources of RACH 801 and ABS RACH 804 are different).
Regarding claim 26, modified Lindoff shows all of the elements except wherein the first and second time resource indications are configured so that the second time resource indication identifies a part in a RACH configuration table, and the first time resource indication identifies a different part in the RACH configuration table.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the first and second time resource indications are configured so that the second time resource indication identifies a part in a RACH configuration table, and the first time resource indication identifies a different part in the RACH configuration table (Par. 0201-0206; Table 8; noted a plurality of slot patterns within a specific time interval in which RACH resources can be included is determined on the basis of RACH msg 1 subcarrier spacing.  Table 8 indicates the slot pattern configuration index with respect to at least the preamble format and the subframe/slot number.)
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 27, modified Lindoff shows wherein the part comprises rows, or columns, or both rows and columns in the RACH configuration table (Kim: Table 8).
Regarding claim 28, modified Lindoff shows wherein an existing RACH configuration table configured for the first random access procedure is reused or modified as the RACH configuration table (Kim: Table 8 indicates the different slot pattern configuration index that relates to the different preamble formats and different subframe/slot numbers used for the RACH configuration selected.).
Regarding claim 31, modified Lindoff shows all of the elements except wherein the second frequency resource indication comprises a parameter defining a number of RACH occasions that are frequency division multiplexed in at least one time resource.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows wherein the second frequency resource indication comprises a parameter defining a number of RACH occasions that are frequency division multiplexed in at least one time resource (Par. 0290-0294; noted when Ns is the number of SS blocks, the following information needs to be signaled: Nf-The number of RACH resources which are frequency-division-multiplexed at a time; Nfc-The number of RACH preambles which can be used in one frequency resource; Nfs:-The number of frequency resources that can be associated with one SS block; and Nc-The number of RACH preambles allocated per SS block.).
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 39, modified Lindoff shows all of the elements except receiving, from the network device, a Random Access Response (RAR) including an indication that identifies resources in which the terminal device is allowed to transmit PUSCH data, wherein the network device determines that the RACH preamble is associated with the first random access procedure; and transmitting the PUSCH data in the identified resources.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows receiving, from the network device, a Random Access Response (RAR) including an indication that identifies resources in which the terminal device is allowed to transmit PUSCH data, wherein the network device determines that the RACH preamble is associated with the first random access procedure (Figures 25-26; Par. 0273; noted each RACH resource in a RACH resource block may have a unique configuration. In this case, RACH resources may have different generation frequencies and periods and each RACH resource may be connected to a specific SS block CSI-RS or downlink beam direction. When there is such a connection relation, information about the connection is also provided to UEs. FIG. 22 illustrates a configuration per RACH resource in a RACH resource block. Slot indices which may be reserved for RACH resources in a specific RACH resource period may be defined in the standard document, and different configuration numbers may be allocated according to RACH resource generation frequency as illustrated in FIG. 25. The network/gNB may signal a generation frequency/period of a specific RACH resource to UEs by signaling a specific configuration number through the system information.); and transmitting the PUSCH data in the identified resources (Par. 0055; noted the UE may transmit a preamble through a physical random access channel (PRACH) and receive a response message to the preamble through a PDCCH and a PDSCH. After performing the aforementioned procedures, the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a normal UL/DL transmission procedure.).
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 41, modified Lindoff shows all of the elements except determining whether an upcoming time resource is in the first set of time resource or the second set of time resource; and transmitting a RACH preamble according to the first random access procedure if the upcoming time resource is in the first set of time resource and according to the second random access procedure if the upcoming time resource is in the second set of time resource.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows determining whether an upcoming time resource is in the first set of time resource or the second set of time resource; and transmitting a RACH preamble according to the first random access procedure if the upcoming time resource is in the first set of time resource and according to the second random access procedure if the upcoming time resource is in the second set of time resource (Par. 0331; noted if a total number of RACH occasions which can be allocated within a PRACH configuration period is determined, a method of mapping SS blocks to RACH occasions needs to be determined. If the number of RACH occasions per SS block is one, that is, if SS blocks are one-to-one mapped to RACH occasions, the method of mapping SS blocks to RACH occasions can be easily determined because SS blocks can be sequentially mapped to RACH occasions. Similarly, when there are frequency-division-multiplexed RACH occasions, it is desirable to map SS blocks to the frequency-division-multiplexed RACH occasions first and then map SS blocks to RACH occasions in the time domain. Here, a time period of RACH occasions needs to be set according to a PRACH configuration period.).
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 42, modified Lindoff shows all of the elements except receiving a Random Access Response (RAR) from the network device after a RACH preamble and PUSCH data are transmitted according to the second random access procedure or only a RACH preamble is transmitted according to the second access procedure, wherein the network device determines that the RACH preamble is associated with the second random access procedure but no PUSCH data being received or correctly decoded.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows receiving a Random Access Response (RAR) from the network device after a RACH preamble and PUSCH data are transmitted according to the second random access procedure (Figures 25-26; Par. 0055; noted the UE may transmit a preamble through a physical random access channel (PRACH) and receive a response message to the preamble through a PDCCH and a PDSCH. After performing the aforementioned procedures, the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a normal UL/DL transmission procedure.)
or 
only a RACH preamble is transmitted according to the second access procedure, wherein the network device determines that the RACH preamble is associated with the second random access procedure but no PUSCH data being received or correctly decoded.
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 46, Lindoff shows a terminal device (Figure 13a shows a wireless device.), comprising: 
a processor; and a memory comprising instructions which, when executed by the processor cause the terminal device to perform operations (Figure 13a; Par. 0279; noted instructions stored in memory and executed by a processor to perform the methods of Figures 9-10.) to: 
receive a Random Access Channel (RACH) Occasion configuration from a network device (Figures 9-10; Par. 0170, 0173, 0209; noted UE receives RACH and ABS RACH parameters (also disclosed as first and second random access (RA) transmission configuration) from a network node.), 
the RACH Occasion configuration comprises a first time resource indication identifying at least a first set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a first random access procedure, a first frequency resource indication identifying at least a first set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to the first random access procedure wherein the first random access procedure is a four-step random access procedure (Par. 0033, 0056; noted embodiments may be applied to random access configurations for contention based random access (CBRA).  For an efficient configuration (e.g. few configuration bits) of the association between SSBs and subsets of PRACH resources and/or preamble indices, it can be defined by specifying a few simple association rules and a few configuration parameters for contention-based random access (CBRA).),  a second time resource indication identifying at least a second set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a second random access procedure, and a second frequency resource indication identifying at least a second set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to the second random access procedure (Figures 9-10; Par. 0170, 0173, 0209-0210; noted parameters and configurations may comprise time-frequency positions, RA preambles or signatures used typically coupled to the network node physical cell identity, and the first and second RAR window configurations.) wherein the second random access procedure is a two-step random access procedure (Par. 0056; noted embodiments may be applied to random access configurations for contention free random access (CFRA).) and wherein RACH occasions are frequency division multiplexed in at least one time instance (Par. 0046; noted for example if both PRACH resources for CBRA and separate PRACH resources for CFRA are configured in some time instances while only PRACH resources for CBRA or separate PRACH resources for CFRA are configured in other time instance. In some embodiments, the number of frequency multiplexed PRACH resources for CBRA is the same for each time instance in which PRACH resources for CBRA are configured in a cell.) and
transmit a RACH preamble according to the RACH Occasion configuration (Figures 9-10; Par. 0170, 0173, 0209-0211; noted selecting one of the first and second RA transmission configurations.  Transmitting a RA preamble in accordance with the selected RA transmission configuration. The RA preamble may be transmitted to the radio network node.).
Lindoff shows all of the elements including transmitting a RACH preamble, as discussed above.  Lindoff does not specifically show transmitting a RACH preamble separately from Physical Uplink Shared Channel (PUSCH) for the four-step random access procedure or transmitting the RACH preamble and the PUSCH according to the RACH Occasion configuration in a same message for the two- step random access procedure.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows transmitting a RACH preamble separately from Physical Uplink Shared Channel (PUSCH) for the four-step random access procedure (Par. 0055; noted the UE may transmit a preamble through a physical random access channel (PRACH) and receive a response message to the preamble through a PDCCH and a PDSCH. After performing the aforementioned procedures, the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a normal UL/DL transmission procedure.).
or transmitting the RACH preamble and the PUSCH according to the RACH Occasion configuration in a same message for the two- step random access procedure.
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claim 47, Lindoff shows a non-transitory computer readable storage medium having computer program instructions stored thereon, the computer program instructions, when executed by a processor in a terminal device, are capable of causing the terminal device to perform operations (Figure 13a; Par. 0279; noted UE to include instructions stored in memory and executed by a processor to perform the methods of Figures 9-10.)comprising: 
receiving a Random Access Channel (RACH) Occasion configuration from a network device (Figures 9-10; Par. 0170, 0173, 0209; noted UE receives RACH and ABS RACH parameters (also disclosed as first and second random access (RA) transmission configuration) from a network node.), 
the RACH Occasion configuration comprises a first time resource indication identifying at least a first set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a first random access procedure, a first frequency resource indication identifying at least a first set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to the first random access procedure wherein the first random access procedure is a four-step random access procedure (Par. 0033, 0056; noted embodiments may be applied to random access configurations for contention based random access (CBRA).  For an efficient configuration (e.g. few configuration bits) of the association between SSBs and subsets of PRACH resources and/or preamble indices, it can be defined by specifying a few simple association rules and a few configuration parameters for contention-based random access (CBRA).), a second time resource indication identifying at least a second set of time resources in which the terminal device is allowed to transmit a RACH preamble according to a second random access procedure, and a second frequency resource indication identifying at least a second set of frequency resources in which the terminal device is allowed to transmit the RACH preamble according to the second random access procedure (Figures 9-10; Par. 0170, 0173, 0209-0210; noted parameters and configurations may comprise time-frequency positions, RA preambles or signatures used typically coupled to the network node physical cell identity, and the first and second RAR window configurations.) wherein the second random access procedure is a two-step random access procedure (Par. 0056; noted embodiments may be applied to random access configurations for contention free random access (CFRA).) and wherein RACH occasions are frequency division multiplexed in at least one time instance (Par. 0046; noted for example if both PRACH resources for CBRA and separate PRACH resources for CFRA are configured in some time instances while only PRACH resources for CBRA or separate PRACH resources for CFRA are configured in other time instance. In some embodiments, the number of frequency multiplexed PRACH resources for CBRA is the same for each time instance in which PRACH resources for CBRA are configured in a cell.) and
transmitting a RACH preamble according to the RACH Occasion configuration (Figures 9-10; Par. 0170, 0173, 0209-0211; noted selecting one of the first and second RA transmission configurations.  Transmitting a RA preamble in accordance with the selected RA transmission configuration. The RA preamble may be transmitted to the radio network node.).
Lindoff shows all of the elements including transmitting a RACH preamble, as discussed above.  Lindoff does not specifically show transmitting a RACH preamble separately from Physical Uplink Shared Channel (PUSCH) for the four-step random access procedure or transmitting the RACH preamble and the PUSCH according to the RACH Occasion configuration in a same message for the two- step random access procedure.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim.  Specifically, Kim shows transmitting a RACH preamble separately from Physical Uplink Shared Channel (PUSCH) for the four-step random access procedure (Par. 0055; noted the UE may transmit a preamble through a physical random access channel (PRACH) and receive a response message to the preamble through a PDCCH and a PDSCH. After performing the aforementioned procedures, the UE may perform PDCCH/PDSCH reception and PUSCH/PUCCH transmission as a normal UL/DL transmission procedure.).
or transmitting the RACH preamble and the PUSCH according to the RACH Occasion configuration in a same message for the two- step random access procedure.
In view of the above, having the system of Lindoff, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Kim, in order to provide motivation to perform an efficient initial access procedure by mapping resources for random access channels to synchronization signal blocks and transmitting/receiving other signals through resources for random access channels which are not mapped to synchronization signal blocks (Par. 0018 of Kim).
Regarding claims 48, 49, 50, 51, 52, 57, 58 and 59, these claims are rejected based on the same reasoning as presented in the rejection of claims 25, 26, 27, 28, 31, 39, 41 and 42, respectively.

Claims 33-35 and 53-55  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Kim and Svedman (US 2020/0344815; hereinafter Svedman).
Regarding claim 33, modified Lindoff shows all of the elements including the first and second time/frequency indications and associated subsets, as discussed above.  Lindoff does not specifically show wherein the second time resource indication and the second frequency resource indication indicates that the second set of time resources is a subset of the first set of time resources in time domain and the second set of frequency resources is a subset of the first set of frequency resources in frequency domain.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Svedman.  Specifically, Svedman shows wherein the second time resource indication and the second frequency resource indication indicates that the second set of time resources is a subset of the first set of time resources in time domain and the second set of frequency resources is a subset of the first set of frequency resources in frequency domain (Par. 0031-0032; noted in some embodiments, a subset of PRACH resources may be a subset of a set of PRACH resources that are configured using a PRACH resource configuration. For example, such a configuration of a set of PRACH resources can be done via a PRACH configuration index (e.g. called prach-ConfigurationIndex or PRACHConfigurationIndex in the specification), as in LTE and NR.).
In view of the above, having the system of Lindoff, then given the well-established teaching of Svedman, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by Svedman, in order to provide motivation to enable more flexible random access configurations and allow a wider range of network implementations (Par. 0004 of Svedman).
Regarding claim 34, modified Lindoff shows in response to determining a time-frequency resource within the second set of time resources and the second set of frequency resources to be used for transmitting a RACH preamble according to the second random access procedure is within the first set of time resources and within the first set of frequency resources (Svedman: Par. 0031-0032; noted in some embodiments, a subset of PRACH resources may be a subset of a set of PRACH resources that are configured using a PRACH resource configuration. For example, such a configuration of a set of PRACH resources can be done via a PRACH configuration index (e.g. called prach-ConfigurationIndex or PRACHConfigurationIndex in the specification), as in LTE and NR.), transmitting a RACH preamble in the time-frequency resource according to the first random access procedure (Lindoff: Figures 9-10; Par. 0170, 0173, 0209-0211; noted selecting one of the first and second RA transmission configurations.  Transmitting a RA preamble in accordance with the selected RA transmission configuration. The RA preamble may be transmitted to the radio network node.).
Regarding claim 35, modified Lindoff shows wherein the second time resource indication and the second frequency resource indication further indicates an association period (Kim: Par. 0172-0176; noted information about RACH time resources among RACH resource allocation information transmitted from a network/gNB to UEs may include the following: 1) An associated SS block index; 2) The position of a RACH slot from an SS block; 3) A RACH slot period represented by a multiple of an SS block period or a function of the SS block period and 4) An offset value for indicating a correct position without ambiguity when a RACH slot period with respect to an SS block period is greater than 1. Here, the offset value is set on the basis of subframe number 0.).
Regarding claims 53, 54 and 55, these claims are rejected based on the same reasoning as presented in the rejection of claims 33, 34 and 35, respectively.

Claims 45 and 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindoff in view of Kim and You (US 2021/0136814; hereinafter You).
Regarding claim 45, modified Lindoff shows all of the elements including the first and second random access procedure, as discussed above.  Lindoff does not specifically show wherein in the two-step random access procedure, the terminal device transmits message A that includes the RACH preamble and PUSCH data.
However, the above-mentioned claim limitations are well-established in the art as evidenced by You.  Specifically, You shows wherein in the two-step random access procedure, the terminal device transmits message A that includes the RACH preamble and PUSCH data (Figure 3 shows a 2-step RACH procedure; Par. 0051-0052; noted in step 1, a terminal device sends a preamble (i.e., a preamble sequence) and other information to a base station through MSG1.  Here, other information may also be referred to as uplink data, which is sent through a Physical Uplink Shared Channel (PUSCH), e.g., terminal device-specific temporary identity information and MSG3.).
In view of the above, having the system of Lindoff, then given the well-established teaching of You, it would have been obvious before the effective filing date of the claimed invention to modify the system of Lindoff as taught by You, in order to provide motivation to satisfy flexibility of pre-configuration of resources, but also to save overhead for pre-configuration of resources (Par. 0021 of You).
Regarding claim 60, this claim is rejected based on the same reasoning as presented in the rejection of claim 45.

Allowable Subject Matter
Claims 38 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner submits that none of the prior art references cited and/or applied in this action teaches the claimed subject matter as specifically presented in the above claims.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed in the above claims were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190159203 A1 - relates to a method and apparatus for transmitting and receiving system information, and more particularly, to a method and apparatus for configuring a monitoring window of a physical downlink control channel (PDCCH).
US 20190150110 A1 - relates to a method of receiving a synchronization signal and an apparatus therefor, and more particularly, to a method of indicating an index of an actually transmitted synchronization signal among synchronization signal candidates determined according to subcarrier spacing, a method of receiving a synchronization signal based on the index, and an apparatus therefor.
US 20170231011 A1 - relates to a method and an apparatus enabling a communication equipment to communicate in a wireless communication system utilizing fifth generation (5G) bands including unlicensed, licensed shared, and extremely high frequency (EHF) bands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached M, T, Th, and F (6:00am-2:30pm), W (6:00am-12 noon) and S (6am-8am).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413